 1
                                                                           JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   DEONTE VONDELL SPICER,                     Case No. 5:17-00717 CJC (ADS)

12                             Plaintiff,

13                             v.               JUDGMENT

14   J. BUNSOLD, et al.,

15                             Defendants.

16

17         Pursuant to the Court’s Order Accepting the Report and Recommendation of

18   United States Magistrate Judge and Dismissing Case IT IS HEREBY ADJUDGED that

19   the above-captioned case is dismissed without prejudice.

20

21   DATED: April 2, 2020                    _____________________________
                                                  __________  _ ______   ___
                                             THE HONORABL
                                                  HONORABLE      CORMAC
                                                             LE CORM  MAC
                                                                        A JJ. CARNEY
22                                           United States District Judge

23

24
